PARKS, Judge,
concurring in part and dissenting in part:
I agree that appellant’s conviction should be affirmed on one count of rape and two counts of sodomy. However, I believe stare decisis dictates that the second rape and sodomy charges should not have been prosecuted. Our holding in Crawford v. State, 688 P.2d 347 (Okl.Cr.1984) supports appellant’s position. There, we stated:
[Tjhis court has held where two acts of rape have occurred within a short period of time, it is part of a continuous process and constitutes only one crime. Wade v. State, 556 P.2d 275 (Okl.Cr.1976); Turnbow v. State, 451 P.2d 387 (Okl.Cr.1969).
Id. at 348-49.
Our decision in Colbert v. State, 714 P.2d 209, 211-12 (Okl.Cr.1986), cited in the majority opinion, does not hold to the contrary. In Colbert, the appellant raped his victim once. There was then a short conversation during which the victim cried for ten minutes after appellant said he would not free her. The appellant then offered her a deal wherein he would release her if she had sex with him again. She said nothing and resumed crying. Appellant then raped her again. Judge Brett wrote:
[W]e find no error in charging the appellant with and convicting him of two counts of rape. Every element of each rape was proven as to each count. After the appellant had raped his victim once, he formed the intent to commit a second assault on her.
Id. at 212 (emphasis supplied). Such is not the case before us. Appellant raped the victim, then anally sodomized her. Without pausing, he repeated the acts, then forced her to orally sodomize him. The entire series occurred within minutes. The evidence simply did not show any significant gap between the acts so as to find that appellant formed the intent needed to prove a second rape and sodomy. Cf. Weatherly v. State, 733 P.2d 1331, 1337-38 (Okl.Cr.1987). There is little question that *556one count of each offense could stand, as there is a different element involved in each. I would therefore reverse and remand with instructions to dismiss on one count of rape and one count of sodomy.